Citation Nr: 0204184	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  01-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatic 
heart disease, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for osteoarthritis 
of the right wrist, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO).


FINDINGS OF FACT

1.  The medical and other evidence of record demonstrates 
that the veteran's service-connected rheumatic heart disease 
is inactive without residuals.

2.  The medical and other evidence of record demonstrates 
that the veteran's osteoarthritis of the right wrist causes 
limitation of motion but is not the cause of his right wrist 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for rheumatic heart disease have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7000 
(2001).

2.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of the right wrist have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, 4.88b, 
Diagnostic Codes 6309, 5214, 5215 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to evaluations in excess 
of 10 percent for his service-connected rheumatic heart 
disease and his service-connected osteoarthritis of the right 
wrist.

In the interest of clarity, after addressing some preliminary 
matters, the Board will review the law and regulations common 
to each issue.  The Board will then separately address the 
two issues on appeal.

Initial matters

The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues on 
appeal.  The Board observes that the veteran was informed in 
the December 2000 Statement of the Case of the relevant law 
and regulations and the types of evidence that could be 
submitted by him in support of his claims.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The veteran was provided with VA orthopedic and 
cardiovascular examinations in June 1998 and September 1999, 
and there are other relevant medical treatment records on 
file.  The Board believes that the record already contains 
sufficient medical evidence with which it may render an 
informed decision on each of the issues on appeal.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his claims 
folder.

The veteran and his representative have been afforded ample 
opportunity to present evidence and argument in support of 
his claims, including presenting testimony at a personal 
hearing which was chaired by the undersigned at the RO in 
October 2001.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the new law.  Under these circumstances, a remand of this 
matter for further development would not avail the veteran or 
aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits on the issues on appeal.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the VA  Schedule for 
rating disabilities represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Additional law and regulations, including specific rating 
criteria, will be discussed where appropriate below.

1.  Entitlement to an increased evaluation for rheumatic 
heart disease, currently rated as 10 percent disabling.

The veteran contends, in essence, that he has problems as a 
result of his rheumatic heart disease since service that are 
more severe than currently rated.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran's service medical records reveal a diagnosis in 
March 1951 of rheumatic fever, active, without heart 
involvement.  The diagnosis was changed in November 1951 to 
inactive rheumatic fever.  It was noted on discharge medical 
examination in January 1952 that the veteran had rheumatic 
disease, inactive, grade I systolic murmur (aortic area).

In a March 1952 VA rating decision, service connection was 
granted for rheumatic heart disease, inactive.  A 10 percent 
disability rating was assigned.

VA examinations or hospitalizations in January 1953, February 
1958, September 1958, August 1964, and September 1972 did not 
find any active rheumatic heart disease.

The veteran was admitted to a private emergency room in 
August 1984 with radiating chest pain.  It was determined 
that he had had an acute inferior myocardial infarction.  An 
echocardiogram in September 1984 did not show any valve 
abnormality.

It was noted on VA cardiovascular examination in April 1985 
that rheumatic heart had not been found.  The diagnoses 
included arteriosclerotic heart disease, coronary 
arteriosclerosis, remote inferior myocardial infarction, 
anginal syndrome, compensated, 3C unrelated to rheumatic 
heart disease.  The diagnoses on VA examination in November 
1987 were essentially the same as in April 1985, and it was 
again noted that rheumatic heart disease had not been found.

The diagnoses on VA cardiovascular examination in June 1998 
were history of rheumatic fever with heart disease, and 
history of coronary artery disease with inferior myocardial 
infarction.  

It was noted on VA cardiovascular examination in September 
1999 that a stress test was not advisable because of the 
veteran's multiple joint arthritis and his age.  The examiner 
estimated the veteran's METs as 5 based on his ability to 
walk approximately 400 feet at a rapid pace with the 
development of pain.  The cardiovascular diagnoses were 
angina with hypertension.

Subsequent VA outpatient treatment records 1999 reveal 
coronary artery disease, hypertension, and right carotid 
stenosis.

The veteran testified at a personal hearing before the 
undersigned conducted at the RO in October 2001 that he has 
had pain, shortness of breath and weakness since service due 
to his heart disease (hearing transcript pages 3, 8).


Pertinent law and regulations

The Board observes in passing that the regulations pertaining 
to cardiovascular disorders were revised prior to the 
veteran's current claim, which was filed in July 1999.  See 
62 Fed. Reg. 65207-65244 (1997).  Because the veteran's claim 
was filed after the regulatory change occurred, he is 
entitled to application only of the current version of the 
regulation.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

The veteran's service-connected rheumatic heart disease is 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7000 
(2001).  Under this code, which is for valvular heart disease 
including rheumatic heart disease, a 10 percent rating is 
assigned when a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or continuous medication required.  
When a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or, with evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram, or x-ray, a 30 percent 
rating is appropriate.  Note 2: One MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(2001).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2001).

Analysis

The veteran's rheumatic heart disease is rated as 10 percent 
disabling under Diagnostic Code 7000.  It appears that this 
rating has been in effect since 1952 and is thus protected.  
See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) 
(2001) [any disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud].  

In essence, the veteran is attributing various symptoms, 
including pain, shortness of breath, and weakness, to his 
service-connected rheumatic heart disease.  Although the 
veteran may report on his symptoms, it is now well-
established that as a lay person without medical training he 
is not competent to ascribe those symptoms to a particular 
diagnosis, such as rheumatic heart disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Board, too, cannot itself ascribe specific symptoms to a 
particular diagnosis. See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [in the absence of specific medical evidence, 
the Board may not rely on its own unsubstantiated medical 
opinion].  However, based on a review of the medical evidence 
in this case, and for reasons which will be expressed 
immediately below, the Board has concluded that the competent 
medical evidence in this case demonstrates that the veteran's 
current symptoms are not due to his service-connected 
rheumatic heart disease.

The Board notes that the diagnosis of rheumatic fever in 
service was changed in November 1951 from active to inactive, 
and the diagnosis on discharge evaluation in January 1952 was 
of inactive rheumatic heart disease.  Post service records, 
primarily VA examinations and hospital reports, do not reveal 
any evidence of active rheumatic heart disease.  

It further appears from the medical records that the 
veteran's current cardiovascular symptomatology began in 
1984, when it was determined that he had had an acute 
inferior myocardial infarction.  It was specifically noted by 
a VA physician in April 1985 that the veteran's 
arteriosclerotic heart disease was not related to rheumatic 
heart disease.   Subsequent medical evaluations of the 
veteran have consistently indicated that the veteran has only 
a history of rheumatic heart disease and that his current 
cardiovascular complaints, such as angina, are not due to 
rheumatic heart disease but rather to other, non service-
connected causes.  The veteran has submitted no competent 
medical evidence to the contrary.

Consequently, because the veteran's current cardiovascular 
problems have been identified by medical examiners as being 
due to his nonservice-connected arteriosclerotic heart 
disease and not to his service-connected rheumatic heart 
disease, an evaluation in excess of the protected 10 percent 
rating is not warranted for the veteran's service-connected 
rheumatic heart disease.

In short, for the reasons and bases stated above, the Board 
believes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied.

The matter of referral for an extraschedular rating will be 
addressed below.

2.  Entitlement to an increased evaluation for osteoarthritis 
of the right wrist, currently rated as 10 percent disabling.

The veteran contends, in essence, that he has right wrist 
disability that began in service that is more severe than 
currently rated.

Factual Background

The only reference to the veteran's right wrist in his 
service medical records is a March 1951 notation of a swollen 
and painful right wrist.  His upper extremities were normal 
on discharge medical examination in January 1952.

In a March 1952 rating decision, the RO granted service 
connection for arthritis of the right wrist, due to rheumatic 
fever.  A 10 percent disability rating was assigned.

The veteran's complaints on VA examination in January 1953 
included multiple joint pain, including the right wrist.  It 
was noted that the veteran was right-handed.  The wrist was 
described as a little stiff on examination with less movement 
than on the left.  X-rays of the right wrist did not show 
anything abnormal.  Arthritis was  not found.

It was noted on VA hospitalization in February 1958 that 
there was no evidence of arthritis.  No arthritis was found 
on VA examination in August 1964.

Private hospital records dated in June 1972 reveal that the 
veteran had injured his right wrist at work in July 1970, 
with complaints of persistent pain since the injury despite 
treatment.  His underwent right wrist arthrodesis.  The 
diagnosis was traumatic arthritis of the right wrist.  

According to an August 1972 statement from T.J.M., M.D., he 
began treating the veteran in February 1972 for traumatic 
arthritis of the right wrist.  
The veteran complained on VA examination in September 1972 of 
pain and swelling in the right wrist area and of an inability 
to lift anything with his right hand.  On physical 
examination, the right wrist fusion was considered stable; 
there was no movement in the right wrist.  The diagnoses were 
history of arthritis of the right wrist secondary to 
rheumatic fever and history of fractured right wrist with 
subsequent traumatic arthritis and residual of fusion of the 
right wrist.

Private hospital records dated July 1974 reveal that the 
veteran underwent removal of bony exostosis from his fused 
right wrist.

It was noted on VA orthopedic examination in April 1985 that 
there was a surgical incision on the dorsal aspect of the 
right wrist; there was no motion in the right wrist.  The 
diagnosis was residuals of rheumatic arthritis of the right 
wrist with arthrodesis.

The veteran was hospitalized at a VA hospital from April to 
May 1990 with respiratory problems.  He also complained of 
joint pain.  It was noted that he had degenerative arthritis 
of multiple joints.  Rheumatoid factor was negative.  The 
discharge diagnoses included generalized joint pains, 
attributed to degenerative osteoarthritis.

The veteran complained on VA orthopedic examination in June 
1998 of multiple joint pain, including of the right wrist.  
On physical examination, there was no motion of the right 
wrist.  Strength in the right fingers and hand was slightly 
decreased from that on the left.  It was noted that X-rays of 
the wrist showed partial ankylosis of the radial carpal bone; 
there were cystic changes at the base of the fourth 
metacarpal.  The impressions were ankylosis and mild 
osteoarthritis of the right wrist.

The veteran complained on VA orthopedic examination in 
September 1999 of an aching sensation and decreased range of 
motion of the right wrist.  There was no motion of the right 
wrist on physical examination; strength and ability to spread 
the fingers apart was essentially the same in either hand.  
It was noted that X-rays of the wrist, per the radiologist, 
showed ankylosing coalition of the joints.  The examiner 
indicated that the veteran was unable to do any type of 
movement with the right wrist secondary to his prior wrist 
surgery and that the condition had not changed since prior 
evaluation.

The veteran testified at his personal hearing before the 
undersigned at the RO in October 2001 that he had had his 
right wrist fused after an injury at work.

Pertinent law and regulations

The veteran's service-connected right wrist disability is 
evaluated under 38 C.F.R. § 4.88b, Diagnostic Code 6309 
[rheumatic fever] and 38 C.F.R. § 4.71a, Diagnostic Code 5215 
[limitation of motion of wrist] (2001).  

Rheumatic fever is assigned a 100 percent evaluation as an 
active disease; when inactive, the residuals are rated under 
the appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 
6309 (2001).  In this case, as indicated above, service-
connected residuals of rheumatic fever are limited to the 
veteran's right wrist.   

A 10 percent evaluation is assigned for limitation of motion 
of the wrist with dorsiflexion to less than 15 degrees or 
when palmar flexion is limited in line with the forearm.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2001).  

A 30 percent evaluation is assigned for favorable ankylosis 
of the wrist in 20 to 30 degrees of dorsiflexion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (2001).

Analysis

The veteran is currently assigned a 10 percent evaluation for 
right wrist arthritis due to rheumatic fever.   As indicated 
above, this disability is rated based on limitation of motion 
of the wrist under Diagnostic Code 5215.  The veteran is 
currently assigned the maximum schedular evaluation for 
limitation of motion of the wrist.
In addition, in light of the Court's holding in Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the veteran is not 
entitled to a higher rating pursuant to 38 C.F.R. §§ 4.40 and 
4.45 (2001) for his right wrist disability [if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable].

The Board has considered whether another diagnostic code 
would be more appropriate in this case.  See Butts and 
Pernorio, supra.  It is clear that the veteran's right wrist 
is ankylosed.  However, for reasons which will be expressed 
immediately below, the Board concludes that the medical 
evidence demonstrates that the right wrist ankylosis is not 
due to the service-connected residuals of rheumatic fever but 
rather is due to the occupational injury in 1970.   

As noted above, a service-connected disability must be 
evaluated in light of the entire medical history.  See 
Peyton, supra; see also Schafrath v. Derwinski, 1 Vet. App. 
589, 593-94 (1991). 

The medical and other evidence of record, which has been 
recapitulated above, indicates that the veteran's service-
connected right wrist arthritis, as a residual of rheumatic 
fever, was virtually asymptomatic after service.  The record 
further shows that the veteran incurred an injury to his 
right wrist at work in July 1970.  The most recent orthopedic 
examination prior to the injury in July 1970 was in August 
1964, at which time it was reported that no arthritis was 
found.  Subsequent to July 1970, the veteran developed 
traumatic arthritis of the right wrist that required fusion 
of the wrist in June 1972 with resultant ankylosis and 
complete loss of motion of the right wrist.  

It is clear that the veteran's current right wrist disability 
consists largely, if not exclusively, of residuals of the 
post-service occupational injury.  As noted by the VA 
examiner in June 1998, arthritis of the right wrist was 
described as mild; the veteran's principal wrist disability 
was ankylosis.  In September 1999, the VA examiner stated 
that the veteran was unable to do any type of movement with 
the right wrist secondary to his wrist surgery.  It is 
equally clear from the medical evidence that the wrist 
surgery was due to the 1970 injury, not the service-connected 
rheumatic fever residuals.  

The Board is of course aware of the April 1985 VA examination 
report, which appears to ascribe the right wrist surgery and 
resulting lack of wrist motion to the rheumatic fever 
residuals.  However, that opinion is contrary to the other 
evidence of record.  Moreover, it appears that the veteran, 
in discussing his right wrist disability with the examining 
physician, did not mention the 1970 injury but instead 
focused on the rheumatic fever in service.   A medical 
diagnosis is only as credible as the history on which it is 
based.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see 
also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a diagnosis 
"can be no better than the facts alleged by the appellant"].  
Accordingly, the Board places little weight of probative 
value on the 1985 VA examination report. 

In short, the medical evidence, when viewed in light of the 
history of the service-connected disability, demonstrates 
that a post-service work injury led to surgery and consequent 
loss of motion of the right wrist.  The Board therefore 
concludes that rating the veteran's service connected right 
wrist residuals of rheumatic fever under the code for 
ankylosis is not appropriate and that he is properly rated 
under Diagnostic Codes 6309 and 5214.

The veteran has submitted no competent medical evidence which 
serves to associate his service-connected right wrist 
disability with the current ankylosis.  To the extent that he 
himself is contending that such a nexus exists, as noted 
above the veteran is not competent to provide a medical 
opinion on such matters.  See Espiritu, supra.  

In summary, for the reasons and bases explained above, the 
Board concludes that a schedular disability rating in excess 
of the currently assigned 10 recent rating is not warranted.   

Extraschedular considerations

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the December 
2000 Statement of the Case, the RO specifically considered 
whether extraschedular rating under 38 C.F.R. § 3.321(b) 
(2001) should be assigned as to the two disabilities on 
appeal.  The RO concluded that this case did not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2001).

The veteran's two service-connected disabilities have been 
discussed in detail above.  There is no evidence of recent 
hospitalization for either of these disabilities, and the 
veteran does not appear to contend that he has been 
hospitalized.  There is also no evidence of an exceptional or 
unusual clinical picture with respect to either of the 
disabilities, and the veteran and his representative do not 
appear to so contend.  In fact, as noted above, the veteran's 
rheumatic heart disease has not been active for many years, 
arthritis of the right wrist has recently been characterized 
by an examiner as mild and the evidence indicates that the 
current immobility of the veteran's right wrist is due to a 
non service-connected injury and subsequent surgery, rather 
than to the service-connected residuals of rheumatic fever.

In short, there is no medical or other evidence on file of 
significant functional impairment of the heart or right upper 
extremity due to service-connected disability.  There is also 
no indication that either of his service-connected 
disabilities result in marked interference with employment.  
The veteran has provided no evidence to the contrary.  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2001) is not warranted for either of the disabilities on 
appeal.

In conclusion, for the reasons and bases expressed above the 
Board finds that a preponderance of the evidence is against 
both of the veteran's claims.  The benefits sought on appeal 
are accordingly denied.



ORDER

Entitlement to an increased rating for rheumatic heart 
disease is denied.  

Entitlement to an increased rating for osteoarthritis of the 
right wrist is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

